Citation Nr: 0827006	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  07-06 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to December 
1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  Jurisdiction over the claims folders 
was subsequently returned to the Hartford RO in Newington, 
Connecticut.  

The veteran testified at a hearing before a Decision Review 
Officer at the Hartford RO in November 2007 and at a 
videoconference hearing before the undersigned Veterans Law 
Judge in May 2008.  A transcript of each hearing is of 
record.  

During the pendency of the claim, the disability rating for 
the right knee disability was increased from 40 percent to 50 
percent, effective May 15, 2006, in a January 2008 rating 
decision.

The Board also notes that in October 2007, the veteran was 
provided a Statement of the Case on the issue of entitlement 
to a higher rating for degenerative disc disease of the 
lumbar spine and informed of the requirement that he submit a 
timely substantive appeal to perfect his appeal with respect 
to this issue.  He did not do so and confirmed at the hearing 
before the undersigned that his appeal is limited to the 
rating for his right knee disability. 


REMAND

During the veteran's May 2008 Board videoconference hearing, 
he testified that his right knee condition is actually worse 
than is documented in the most recent, June 2006 VA 
examination report.  In addition, he alleged that his knee is 
ankylosed.  He requested that the Board remand the case for 
the purpose of affording him another VA examination.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should arrange for 
the veteran to undergo a VA examination 
by a physician with appropriate expertise 
to determine the nature and extent of 
impairment from the veteran's service-
connected right knee disability.  The 
claims files must be provided to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

The examiner should undertake range of 
motion studies for the right knee, noting 
the exact measurements for flexion and 
extension, specifically identifying any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and attempt to 
assess the extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  If this is not 
possible, the examiner should so state.

The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare- 
ups.  If this is not possible, the 
examiner should so state.

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the right 
knee.  

The examiner should specifically address 
whether the veteran's right knee is 
ankylosed, and, if so, he should identify 
the position in which the knee is 
ankylosed.  

The examiner should also provide an 
opinion concerning the impact of the 
right knee disability on the veteran's 
ability to work and provide the 
supporting rationale for this opinion.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the issue on appeal in light 
of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue to the veteran and his 
representative a Supplemental Statement 
of the Case and afford them the 
appropriate opportunity for response 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).


